DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 16-21, are allowed over the prior art of the record.

Reasons for Allowance
Regarding independent claim 1, (and its respective dependent claims), Tang (US PGPUB 2020/0285938 A1) reference discloses a method of sensor calibration. Czompo (US PGPUB 2014/0288873 A1) reference discloses pre-processing inertial sensor 
measurements for navigation for use in or with mobile communication devices. However, Tang in view of Czompo references whether taken alone or in combination fail to disclose “wherein determining the relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor comprises: determining a relative orientation of the first spatial orientation sensor with respect to a reference frame; determining a relative orientation of the second spatial orientation sensor with respect to the reference frame; determining the relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor based on the relative orientation of the first spatial orientation sensor with respect to the reference frame and the relative orientation of the second spatial orientation sensor with respect to the reference frame; wherein determining the relative orientation of the first spatial 
Regarding independent claim 16, (and its respective dependent claims), Tang (US PGPUB 2020/0285938 A1) reference discloses a method of sensor calibration. Czompo (US PGPUB 2014/0288873 A1) reference discloses pre-processing inertial sensor 
measurements for navigation for use in or with mobile communication devices. However, Tang in view of Czompo references whether taken alone or in combination fail to disclose “determining a first output, a second output, a third output, and a fourth output, of a spatial orientation sensor when the imaging sensor is respectively at the first orientation, at the second orientation, at the third orientation, and at the fourth orientation; determining a relative orientation of the spatial orientation sensor with respect to the reference frame based on the first output, the second output, the third output, and the fourth output; determining a relative orientation of the spatial orientation sensor with respect to the imaging sensor based on the relative orientation of the spatial orientation sensor with respect to the reference frame and based on the relative 
Regarding independent claim 20, (and its respective dependent claims), Tang (US PGPUB 2020/0285938 A1) reference discloses a method of sensor calibration. Czompo (US PGPUB 2014/0288873 A1) reference discloses pre-processing inertial sensor 
measurements for navigation for use in or with mobile communication devices. However, Tang in view of Czompo references whether taken alone or in combination fail to disclose “wherein determining the relative orientation of the first spatial orientation sensor with respect to the first reference frame is based on a first orientation of the first spatial orientation sensor, a second orientation of the first spatial orientation sensor, a third orientation of the first spatial orientation sensor, and a fourth orientation of the first spatial orientation sensor, and determining the relative orientation of the second spatial orientation sensor with respect to the second reference frame is based on a first orientation of the second spatial orientation sensor, a second orientation of the second spatial orientation sensor, a third orientation of the second spatial orientation sensor, and a fourth orientation of the second spatial orientation sensor.” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5. Nowak (US PGPUB 2005/0057647 A1) reference discloses a method for calibrating the field-of-view of a sensor that is part of an automated application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SYED HAIDER/Primary Examiner, Art Unit 2633